Citation Nr: 0912413	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for migraine headaches.

The Veteran failed to report for a travel board hearing 
scheduled in April 2007.  In November 2008, the Board 
remanded this matter for additional development.  The case 
has since returned to the Board.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has migraine headaches that are related 
to active military service or events therein.  


CONCLUSION OF LAW

Service connection for migraine headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter in August 2004 that informed him of the evidence 
needed to substantiate his claim for service connection.  He 
was advised of the information and evidence that VA would 
obtain and of the information and evidence he needed to 
provide.  He was asked to submit any evidence in his 
possession that pertained to his claim.  Letter dated in 
March 2006 provided information regarding how VA assigns 
disability ratings and effective dates.  Letter dated in 
December 2008 further advised the Veteran of the evidence 
necessary to substantiate his claim.  The case was 
readjudicated in the February 2009 SSOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The Veteran's service treatment records were requested and 
response received indicates that the record was fire related 
and that originals were moldy and brittle and could not be 
mailed.  Photocopies were mailed instead.  A review of these 
records shows that both the entrance and separation 
examinations are present.  The claims file contains VA 
medical center (VAMC) records and records from Dr. D.M.  The 
Board observes that the Veteran is receiving benefits from 
the Social Security Administration (SSA); however, it appears 
these benefits are based on retirement age and not on 
disability.  The Veteran was provided a VA examination in 
January 2009.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that service connection is warranted for 
migraine headaches.  In his Form 9, he reported that he has 
been having problems with headaches since the initial problem 
while on active duty.  He indicated that he did not seek 
medical attention but was always able to moderately control 
the problem with over-the-counter medications.  As the years 
progressed, so did the severity of his symptoms.  He strongly 
feels that he received a contaminated immunization during 
service and that it is the main contributor to his problems 
today.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service treatment records show that at the time of enlistment 
in June 1953, the Veteran denied having or having had 
frequent or severe headaches.  Neurologic system was reported 
as normal on clinical evaluation.  Narrative summary 
indicates the Veteran was hospitalized for four days in July 
1953 because of a headache and generalized malaise following 
immunization shots which was also accompanied by some fever 
and nausea.  Physical examination revealed only a mild 
elevation of temperature and some swelling of the left upper 
arm incident to the immunization.  The Veteran was 
asymptomatic on routine ward care.  He needed occasional ASA 
for some headache which had completely subsided at discharge.  
Diagnosis was prophylactic inoculation, reaction to, not 
elsewhere classified (n.e.c.) Typhoid inoculation manifested 
by fever, headache and malaise.  The Veteran was returned to 
full duty.  Another record dated in July 1953 indicates the 
Veteran was on K.P. and was in the mess hall when he 
apparently had a headache and passed out.  The Veteran 
subsequently underwent a neuropsychiatric evaluation in 
September 1953.  He reported a long history of fainting 
spells and stated that since induction he passed out very 
frequently.  X-rays of the skull were taken based on a 
clinical history of continued headaches with nausea and 
fainting spells.  No abnormalities were demonstrated.  
Physical examination revealed no organic cause.  Diagnosis 
included a personality disorder which was determined to exist 
prior to service.  On examination for discharge in October 
1953, the Veteran's neurologic system was reported as normal 
on clinical evaluation.  The psychiatric system was reported 
as abnormal with recurrent fainting episodes.  Disability 
manifested by headaches was not noted.  

VA records from the Central Alabama Veterans Health Care 
System beginning in approximately 1999 show treatment for 
multiple disabilities.  In August 2000, the Veteran was seen 
with complaints of a headache, reported as a 7 on the pain 
scale.  A diagnosed headache disability was not noted.  

Records from Dr. D.M. show the Veteran was seen in March 2004 
with complaints concerning his right leg.  Various diagnoses 
were noted including "H.A.", presumed to mean headache.  In 
April 2004, the Veteran was seen with various complaints, 
including having a headache.  He was given samples of 
Ultracet.  In August 2004, the Veteran was seen for a check 
up on migraines.  It was noted that his last one was on 
Saturday.  Diagnosis included migraines.  

Records from VAMC Biloxi show the Veteran presented for an 
initial assessment in July 2004.  Past medical history was 
recorded and no neurologic concerns were noted.  Objectively, 
cranial nerves 2-12 were grossly intact and deep tendon 
reflexes were 2 plus and equal in the upper extremities.  
Complaints related to chronic headaches were not noted.  The 
Veteran presented in August 2004 in follow up to discuss 
migraines.  On review of systems, no headache was noted.  
Assessment included headache.  He was prescribed Tramadol as 
needed.  It appears a CT scan was requested but it is unclear 
whether this was accomplished.  Notes dated in November 2004 
document a prior medical history of headaches.  

Statement from the Veteran's pharmacist, K.S., indicates that 
he has known the Veteran since 1952 and that they had grown 
up together.  He indicated that the Veteran has never had any 
chronic medical conditions, including headaches.  He also 
indicated that as his pharmacist he was familiar with the 
Veteran's medical conditions.  The Veteran was noted to 
currently be medicated for high blood pressure and asthma.  

The Veteran underwent a VA examination in January 2009.  The 
claims file was reviewed.  The Veteran reported that while in 
basic training he received contaminated vaccines and that he 
had headaches after receiving the vaccines.  The examiner 
discussed the service treatment records and subsequent VA 
records in detail.  The examiner noted the Veteran was 
complaining of a headache in August 2000 and that it appeared 
this was attributed to high blood pressure.  He noted a 
diagnosis of migraines in August 2004.  The Veteran also 
brought some records from his private provider that show he 
was seen in October 2006 for follow up of persistent left 
frontal and temporal headaches.  MRI of the brain reportedly 
showed some small lacunae as well as left-sided sinusitis.  
The Veteran was prescribed antibiotics for sinusitis.  The 
Veteran reported he was told he had a ministroke with that 
finding on MRI.  The examiner further noted that the Veteran 
had been coming to the geriatric primary care clinic since 
May 2007 and was diagnosed with various disabilities.  The 
examiner noted that the Veteran's pain medication includes 
Tramadol but not anything specifically for his headaches.  
The Veteran denied any history of head injury or family 
history of migraines.  The Veteran reported that he notices 
headaches just about every day.  

Objectively, neurologic examination was essentially normal 
without any evidence of focal neurologic deficit.  Diagnosis 
was headaches, probable muscle tension headaches, and also 
headaches that were attributable to his sinus disease.  The 
examiner opined that the symptoms of headaches, malaise, 
weakness, and fever for which the Veteran was hospitalized 
was documented as a reaction to immunization in 1953 and 
these symptoms completely resolved.  He further stated that 
the headaches which have been noted and documented since 2004 
off and on in the Veteran's VA and primary care physician's 
reports are not related to the headaches with other systemic 
symptoms which had been noted in the military in 1953.  

Evidence of record clearly shows that the Veteran was treated 
during service for headaches following a vaccination.  
Although there were apparently some complaints of headaches 
related to the fainting spells, skull x-rays demonstrated no 
abnormalities and apparently no organic cause was found.  
Complaints were also not noted at separation.  Thus, the 
service treatment records do not show a chronic disability 
manifested by headaches during military service, and medical 
evidence of record does not show a diagnosis of migraine 
headaches or any disability manifested by headaches for many 
years following discharge from service.  

The Board considered the veteran's self-reported headaches 
dating back to his service.  In this regard, the veteran is 
competent to report that he experiences symptoms of 
headaches, and, to this extent, his assertions are entitled 
to some probative weight.  See Charles v. Principi, 16 Vet. 
App. 370, 374- 75 (2002).  However, it must also be 
considered that the Veteran is recalling a reported onset of 
symptomatology over fifty years ago.  Furthermore, the Court 
has held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  In this case, a competent health 
care specialist considered the veteran's lay reports, but 
also considered the lack of documented complaints for decades 
after service, and concluded that it was less likely than not 
that his current headaches were incurred in service.  The 
Board finds that this opinion is the most probative evidence 
of record as to a relationship between his current disability 
and service, and it ultimately outweighs the veteran's lay 
assertions of continuity of symptomatology since service.

The Board has also considered the argument presented by the 
Veteran's representative in the February 2009 informal 
hearing presentation.  That is, that the examiner stated 
there was no documented evidence of headaches prior to 2004 
and that this was not consistent with the examiner's previous 
statement of headaches in 2000.  However, this appears to 
have been a mere typographical error and does not lessen the 
probative value of the medical opinion.  

On review, the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for migraine headaches is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


